Exhibit 10.23.1

SEPARATION AGREEMENT

SEPARATION AGREEMENT, dated as of November 20, 2008 (this “Agreement”), by and
between Hawker Beechcraft Corporation, a Kansas corporation (the “Company”), and
James E. Schuster (the “Executive,” together with the Company, the “Parties”).

WHEREAS, the Executive has been employed by the Company as Chief Executive
Office and has served as a member of the board of directors of the Company (the
“Board”) pursuant to that certain Employment Agreement dated as of March 26,
2007, between the Company and the Executive (the “Employment Agreement”);

WHEREAS, the Company desires to continue to employ the Executive as Chief
Executive Officer for the period commencing on November 21, 2008, and ending on
the earlier of (i) the date the Executive’s successor (other than an interim
Chief Executive Officer) commences his or her employment with the Company and
(ii) the date the Board determines that the Transition Period should terminate
(the “Transition Period”);

WHEREAS, the Executive and the Company mutually agree that the Executive’s
employment as Chief Executive Officer of the Company and his service as a member
of the Board shall terminate effective as of the Separation Date (defined
below); and

WHEREAS, the Parties desire to set forth their respective rights and obligations
with respect to the Transition Period and with respect to the termination of the
Executive’s employment on the Separation Date.

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, the Parties, intending to be legally bound, agree as follows:

 

1. Transition Period.

 

  A. Position and Duties. The Company and the Executive agree that, during the
Transition Period, the Executive shall continue to be employed by, and serve as
the Chief Executive Officer of the Company, and shall report directly to the
Board. In such position, the Executive shall have the authorities customary for
a chief executive officer of a company of similar size and nature as the
Company, plus such additional duties, consistent with the foregoing, as the
Board may reasonably assign, including the duty to cooperate with the Board and
senior management in connection with their search for the Executive’s successor
and to facilitate a smooth transition of leadership. During the Transition
Period, the Executive shall also continue to serve as a member of the Board,
including his membership on the Board committees of which he is a member on the
date hereof.

 

  B. Exclusivity. During the Transition Period, the Executive shall devote such
portion of his business time and efforts as may be necessary to the performance
of his duties as described above, shall faithfully serve the Company, and shall
in all material respects conform to and comply with the lawful and reasonable
directions and instructions given to him by the Board.



--------------------------------------------------------------------------------

  C. Compensation and Benefits. The Executive shall receive, as compensation for
his services during the Transition Period, the following compensation and
benefits:

 

  (i) Salary. A base salary at an annualized rate of $630,000, to be paid in
accordance with regular payroll practices of the Company.

 

  (ii) Bonus. The Executive shall be eligible to receive an annual bonus up to a
maximum of $630,000 for the full calendar year ending December 31, 2008, in
accordance with the Company’s existing Management Incentive Plan (the “MIP”),
payable at the same time as bonuses are paid to other senior executives
participating in such plan and based on the existing performance criteria
established for the plan and the Executive for 2008; provided, that, amounts
determined to be payable to the Executive in accordance with the MIP shall be
made to the Executive whether or not he is an executive and an employee on the
date such payment is made. Following the 2008 year, the Executive will only be
entitled to bonus compensation as the Board in its sole discretion, may award.

 

  (iii) Benefits. The Executive, and his eligible dependents, shall continue to
participate in the Company’s health and welfare benefits plans as an active
employee during the Transition Period.

 

  (iv) Reimbursement of Expenses. During the Transition Period, the Executive
shall be entitled to reimbursement of reasonable business expenses incurred
during the Transition Period upon presentation of such expenses to the Company
and otherwise in accordance with the Company’s reimbursement policy.

 

  D.

Vesting of Options. As of the date hereof, 40% of the option granted to the
Executive pursuant to stock option agreement attached hereto as Exhibit A (the
“Time Vested Option”) shall be or become vested (506,384.8 shares). As of the
date hereof, 20% of the options granted to the Executive pursuant to stock
option agreements attached hereto as Exhibit B and Exhibit C (the “Performance
Vested Options”) shall be vested (142,420.7 shares with respect to Exhibit B,
and 142,420.7 shares with respect to Exhibit C). The remaining 60% of the Time
Vested Option and 80% of the Performance Vested Options shall terminate on the
date hereof. The portions of the options that are vested as of the date hereof
(the “Vested Options”) shall, remain outstanding and exercisable until
December 31, 2011 and shall otherwise continue to be governed by the Option
Agreements; provided, that, the extension of the exercise period until
December 31, 2011 shall be conditioned on (i) the Board’s satisfaction, in its
sole discretion, with the Executive’s performance of his duties during the
Transition Period and (ii) the Executive remaining employed by the Company until
the end of the Transition Period. In the event that the Board, in its sole
discretion, is not satisfied with the Executive’s performance during the
Transition Period or the Executive does not remain employed by the Company until
the end of the Transition Period, the Vested Options shall remain exercisable
for ninety (90) days following the

 

2



--------------------------------------------------------------------------------

 

Separation Date. The Executive acknowledges and agrees that the Time Vested
Option and the Performance Vested Options are the only stock options that have
been granted to the Executive.

 

  E. Notice. The Executive shall be given at least five (5) business days’
notice of the end of the Transition Period.

 

2. Separation Date. The Executive and the Company agree that the Executive’s
employment as Chief Executive Officer of the Company shall terminate effective
as of the earlier of (i) the close of business on the last day of the Transition
Period and (ii) such earlier date on which the Executive voluntarily leaves the
Company (the “Separation Date”). The Executive also agrees that, effective as of
the Separation Date, the Executive shall resign from all positions he holds as
an officer, director, employee and member of the boards of directors (and any
committee thereof) of the Company and its affiliates, and shall be required to
execute such writings as are required to effectuate the foregoing. The Executive
understands and agrees that, from and after the Separation Date, he will no
longer be authorized to act on behalf of the Company or any of its subsidiaries
or to incur any expenses, obligations or liabilities on behalf of the Company or
any subsidiary.

 

3. Separation Benefits. In consideration of the obligations herein, the Company
agrees to provide the Executive with the following severance payments and
benefits:

 

  A. Severance Payment. The Company agrees to pay the Executive an amount equal
to $321,068. This amount shall be paid pursuant to, and in full satisfaction of
the Company’s obligations, under Sections 3.2(a) and 3.3 of the Employment
Agreement, and shall be paid in twenty-four (24) equal monthly installments
following the Separation Date, payable on the first day of the calendar month
commencing with the calendar month next following the Separation Date.

 

 

B.

Health and Welfare Benefits. The Company agrees to provide the Executive and his
eligible dependents with the health and welfare benefits available to the
Executive and his eligible dependents immediately prior to the Separation Date,
on the same basis as active employees of the Company, until the earlier of
(i) the first (1st) anniversary of the Separation Date and (ii) the Executive
obtaining full-time employment, with COBRA benefits commencing after such
period.

 

4. Retention Program. The Company and the Executive agree that the Executive is
not entitled to any further payments pursuant to the Hawker Beechcraft
Corporation Retention Program, adopted on March 26, 2007, and that all of the
Company’s obligations to the Executive with respect to such retention program
have been satisfied.

 

5.

Restricted Stock. As of the date hereof, the Executive shall be or become vested
in 257,149.8 shares of restricted stock. The Company and the Executive agree
that the Company shall purchase from the Executive 75,000 of these shares of
common stock of the Company, par value $0.01 (“Common Stock”) at a purchase
price of $10 per share, with an aggregate purchase price of $750,000, such
purchase to occur within thirty (30) days after the Separation Date; provided,
that, such repurchase of Common Stock by the

 

3



--------------------------------------------------------------------------------

Company from the Executive shall be conditioned on (i) the Board’s satisfaction,
in its sole discretion, with the Executive’s performance of his duties during
the Transition Period and (ii) the Executive remaining employed by the Company
until the end of the Transition Period.

 

6. Additional Payment. The Company may also pay the Executive an additional
amount equal to $1,000,000 (the “Additional Payment”), which shall be paid in
twenty-four (24) equal monthly installments following the Separation Date,
payable on the first day of the calendar month commencing with the calendar
month next following the Separation Date; provided, that, payment of this
Additional Payment to the Executive shall be conditioned on (i) the Board’s
satisfaction, in its sole discretion, with the Executive’s performance of his
duties during the Transition Period and (ii) the Executive remaining employed by
the Company until the end of the Transition Period.

 

7. Release from Purchase Obligation. Pursuant to the Stock Purchase Agreement,
dated as of March 26, 2007 between the Executive and the Company (the “Stock
Purchase Agreement”), the Executive is required to purchase 124,934.4 shares of
Common Stock at a purchase price of $10 per share, with an aggregate purchase
price of $1,249,343.40 (the “Purchase Obligation”), on the Separation Date. The
Company agrees to release the Executive from this Purchase Obligation and the
Parties agree that the Stock Purchase Agreement shall terminate as of the
Separation Date; provided, that, the Company shall not release the Executive
from this purchase obligation unless (i) the Board is satisfied, in its sole
discretion, with the Executive’s performance of his duties during the Transition
Period and (ii) the Executive remains employed by the Company until the end of
the Transition Period.

 

8. Extension of Call Right. If the Board decides, in its discretion, that the
Vested Options shall remain outstanding and exercisable until December 31, 2011,
the call right (the “Call Right”) set forth in Section 6 of the Hawker
Beechcraft, Inc. Amended and Restated Shareholders Agreement, dated as of May 3,
2007 (the “Shareholders Agreement”), shall be extended until ninety (90) days
after the exercise of the Vested Options. If the Board decides, in its
discretion, that the Vested Options shall remain outstanding and exercisable
only for ninety (90) days following the Separation Date, the Call Right shall be
extended until one hundred twenty (120) days after the Separation Date.

 

9. Raytheon Retention Letter. The Company understands that the Executive entered
into a retention letter with Raytheon Company on July 27, 2006 (the “Retention
Letter”), pursuant to which the Executive shall become entitled to receive an
additional payment equal to $2,198,932 on the date hereof, with such payment to
be paid in a lump sum within twenty (20) days following second anniversary of
the Closing (as defined in the Stock Purchase Agreement, dated as of
December 20, 2006, among the Company, Greenbulb Limited, Raytheon Company,
Raytheon Aircraft Holdings, Inc. and Raytheon Aircraft Services Limited (the
“Closing”)). The Company agrees that it will request that Raytheon Company wire
to the Company any payment which the Executive is entitled to receive under the
Retention Letter, and agrees to pay such amount to the Executive in accordance
with the terms of the Retention Letter if the Company receives such payment from
Raytheon Company.

 

4



--------------------------------------------------------------------------------

10. Conditions to Receipt of Payments Benefits. The effectiveness of this
Agreement and the Company’s obligations hereunder shall be conditioned upon:
(i) the Executive’s continued compliance with his obligations under Section 4 of
the Employment Agreement, and (ii) the non-revocation of the release attached
hereto as Exhibit D (the “Release”), which shall be executed as of the date
hereof. In the event the Executive revokes the Release within the seven (7) day
period commencing on the date hereof, the Executive’s entitlement to all of the
benefits provided hereunder, including those under Sections 1(C), 1(D), 3, 5, 6
and 7 shall terminate immediately, but the remainder of this Agreement shall
continue in full force. In addition, a further condition to the Executive’s
entitlement to the benefits provided in Sections 3, 5, 6, and 7 shall be the
Executive’s re-execution, delivery and non-revocation of the Release on or after
the Separation Date. In the event the Executive revokes the Release within the
seven (7) day period commencing on the date the Release is re-executed, the
Executive’s entitlement to all of the benefits provided under Sections 3, 6, 7
and 8 shall terminate immediately, but the remainder of this Agreement shall
continue in full force.

 

11. Return of Company Property. The Executive agrees to return to the Company
all documents, files, and other property of any kind belonging to the Company
not later than the Separation Date.

 

12. Cooperation. Following the Separation Date, the Executive shall reasonably
cooperate with the Company upon reasonable request of the Board and to be
reasonably available to the Company with respect to matters arising out of the
Executive’s services to the Company and its subsidiaries. The Company shall
reimburse the Executive for expenses reasonably incurred in connection with such
matters.

 

13. Withholding Taxes. All amounts paid to the Executive under this Agreement
shall be subject to withholding and other employment taxes imposed by applicable
law. The Executive shall be solely responsible for the payment of all taxes
imposed on him relating to the payment or provision of any amounts or benefits
hereunder.

 

14. Miscellaneous.

 

  A. Arbitration. Each party irrevocably submits that all disputes arising out
of or relating to this Agreement shall be resolved through the American
Arbitration Association in New York, New York. It is further agreed that each
party will bear its own costs in connection with such arbitration.

 

  B. Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement, except the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive. The Company is authorized to assign this Agreement to a successor to
substantially all of its assets.

 

5



--------------------------------------------------------------------------------

  C. Severability. Whenever possible, each provision or portion of any provision
of this Agreement, including those contained in Section 4 of the Employment
Agreement, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Agreement in any jurisdiction shall not affect
the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision or portion of any provision, in any other jurisdiction. In addition,
should a court or arbitrator determine that any provision or portion of any
provision of this Agreement, including those contained in Section 4 of the
Employment Agreement, is not reasonable or valid, either in period of time,
geographical area, or otherwise, the Parties hereto agree that such provision
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable or valid.

 

  D. Entire Agreement. From and after the date hereof, this Agreement shall
replace and supersede the Employment Agreement, except that Sections 4, 6 and
8.1 of the Employment Agreement shall remain in effect. This Agreement, and
Sections 4, 6 and 8.1 of the Employment Agreement, shall constitute the entire
agreement between the Parties hereto, and supersede all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the Parties hereto with respect to the subject matter
hereof.

 

  E. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

  F. Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

 

  G. Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service, (ii) facsimile during normal business
hours, with confirmation of receipt, to the number indicated, (iii) reputable
commercial overnight delivery service courier or (iv) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

 

If to the Company:    c/o GS Capital Partners    85 Broad Street    New York, NY
10004    Attention: Sanjeev Mehra    Facsimile: 212-357-5505    and

 

6



--------------------------------------------------------------------------------

   c/o Onex Partners Advisor LP    161 Bay Street, 49th Floor    Toronto, ON M5J
2S1    Attention: Nigel Wright    Facsimile: 416-362-5765    with a copy to:   
Fried, Frank, Harris, Shriver & Jacobson LLP    One New York Plaza    New York,
NY 10004    Attention: Christopher Ewan, Esq.    Facsimile: 212-859-4000
If to the Executive:    James E. Schuster, to his principal residence as
reflected in the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other Party hereto notice in the
manner then set forth.

 

  H. General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement as of
the date first written above.

 

HAWKER BEECHCRAFT CORPORATION By:  

/s/    Gail E. Lehman

Name:   Gail E. Lehman Title:  

Vice President, General Counsel

and Secretary

/s/    James E. Schuster

James E. Schuster